Guerry, J.
Virginia Scarver was found guilty of possessing liquor. Officers found a gallon can of whisky in her room under the bed. They also saw a colored boy immediately precede them in the house, and found him handing defendant money and an empty whisky bottle. They testified positively that the boy did not carry the can of.whisky into the house with him. The evidence was amply sufficient to support the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.